UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7266



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRIS PARKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-30, CA-01-15-5)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chris Parks, Appellant Pro Se.    Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chris    Parks   seeks   to   appeal   the   district    court’s   order

affirming and adopting in part the magistrate judge’s report and

recommendation and denying his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and the district court’s

memorandum opinion and conclude for the reasons stated by the

district court that Parks has not made a substantial showing of the

denial of a constitutional right. See United States v. Parks, Nos.

CR-99-30; CA-01-15-5 (N.D.W. Va. July 15, 2002).             Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).      We deny Park’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                      2